DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 6-10, 12-14 are pending.
Claims 1, 4, 6-10, 12-14 are allowed.
Response to Amendment
This Office Action is responsive to the appeal brief filed on 07/12/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner’s amendments were proposed during an interview with Matthew B. Pinckney (Reg. No. 62727) on 10/26/2021
Authorization for this examiner’s amendment was given via email communication by Matthew B. Pinckney (Reg. No. 62727) on 10/28/2021.
The application has been amended as follows:
Independent claims 1 and 10 are amended in order to overcome Contingent Limitations issues (see MPEP 2111.04) with the limitation "reclassifying the determined position to be within the home zone or ignoring the determined position if the positional information indicates a jump from a directly preceding determined positioned within the home zone to a non-neighboring zone predefined as related to erroneously determined 
Dependent claims 4, 6, and 9 are amended to overcome 35 U.S.C. 112(b) antecedent basis issues:
Claims 4 and 6 are amended in order to make them consistent with the word “modifying/modify” of the amended independent claim 1.
Claim 9 is amended to define proper antecedent basis for “said control signals” (plural). Parent claim 1 recites singular “control signal.” Amended claim 9 now recites “the control signal.”
Claims 1, 4, 6, 9, and 10 are amended as follows:
Amendments are bolded and underlined.

Claim 1:
	A method for controlling a home appliance depending on a user position, the method comprising:
	determining a position of a smartphone of a user;
	transmitting positional information on the determined position from the smartphone to a remote server;
	judging from the positional information whether the determined position is within or outside a predefined home zone surrounding the home appliance;
	generating a control signal dependent on whether the determined position is judged to be within or outside the home zone;

	
	modifying the determined position based on the positional information indicating a jump from a directly preceding determined position within the home zone to a non-neighboring zone, 
		wherein modifying includes one of: reclassifying the determined position to be within the home zone, or ignoring the determined position, and
		wherein the jump indicates that the determined position lies in the non-neighboring zone such that the determined position is erroneously determined in the non-neighboring zone.

Claim 4:
	The method of claim 1, wherein the determined position is only  modified if the preceding determined position is judged to be within the home zone but not if the preceding determined position is judged to be outside the home zone.



Claim 6:
	The method of claim 1, wherein the  modifying depends also on a daytime or a daytime dependent operating mode.

Claim 9:
	The method of claim 1, wherein the home appliance is a HVAC device, in particular a heating and/or air conditioning system, and  the control signal is   such that a power demand of the HVAC device is controlled depending on the user position.

Claim 10:
	A system for controlling a home appliance depending on a user position, the system comprising:
	a remote server configured to:
	judge from received positional information on a determined position of a smartphone whether the determined position is within or outside a predefined home zone surrounding the home appliance;
	generate a control signal dependent on whether the determined position is judged to be within or outside the home zone;
	transmit the control signal to a control device for controlling the home appliance; and
	
	modify the determined position based on the positional information indicating a jump from a directly preceding determined position within the home zone to a non-neighboring zone, 
		wherein modifying includes one of: reclassifying the determined position to be within the home zone, or ignoring the determined position, and 
		wherein the jump indicates that the determined position lies in the non-neighboring zone such that the determined position is erroneously determined in the non-neighboring zone.
Reasons for Allowance
Claims 1, 4, 6-10, 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 4, 6, and 9 have overcome 35 USC § 112 antecedent basis issues in view of the proposed examiner’s amendments:
	In view of the examiner’s amendments, claims 4, 6, and 9 have overcome all the 35 USC § 112 issues.
35 USC § 103 rejections withdrawn:
	Examiner’s amendments to claims 1 and 10 have overcome all the 35 USC § 103 rejections to claims 1, 4, 6-10, 12-14  as set forth in the previous office action; accordingly, all the 35 USC § 103 rejections to the claims 1, 4, 6-10, 12-14 as set forth in the previous office action have been withdrawn.
In view of the proposed examiner’s amendments, applicant’s arguments regarding the amended claims 1 and 10 as amended by the examiner’s amendments are persuasive:
	In view of the proposed examiner’s amendments, applicant’s arguments with respect to the rejection under 35 U.S.C. § 103 of claims 1 and 10 have been fully considered and are persuasive. See pages 6-8 of the applicant’s remarks and arguments submitted with the appeal brief filed on 07/12/2021 and 08/05/2021:
	“if a jump/shift from the directly preceding determined position in the home zone to the problematic zone is detected (which likely indicates an error in location detection), the determined position is modified, e.g., reclassified to the home zone or ignored.”
	“this disclosure does not teach or suggest Appellant’s claim feature of ignoring a jump from a determined position within the home zone to a “non-neighboring zone [with regard to the home zone] predefined as related to erroneously determined positions.” That is, as noted above with respect to cited paragraph [0149], Dutcher does not use any predefined zones that are related to erroneously determined positions (and being non-neighboring to a home zone). This issue is dispositive, and as such, the rejection of claim 1 should be reversed.”

	Applicant’s arguments as discussed above are persuasive in view of the examiner’s amendments to claims 1 and 10. In view of the examiner’s amendments to claims 1 and 10 and in response to the applicant’s arguments, all the 35 U.S.C. § 103 rejections to claims 1, 4, 6-10, 12-14 as set forth in the previous office action have been withdrawn.


Claims 1, 4, 6-9, 12-13:
Claim 1:
	Regarding the previously presented claim 1, Quam et al. (US20150163631A1) and Dutcher et al. (US20130180468A1) disclose all the elements of previously presented claim 1 as described in the previous office action mailed on 02/11/2021.
	However, regarding the amended claim 1 as amended by the examiner’s amendments, none of the Quam et al. (US20150163631A1), Dutcher et al. (US20130180468A1), Lyman et al. (US20150309483A1), Sugla (US20100141432A1), Taylor et al. (US20090009397A1), Kirmse et al. (US20130345965A1), Meredith et. al. (US20150310490A1), Yocam (US20170048665A1), or Hung et. al. (US20110279323A1) taken either alone or in obvious combination disclose, A method, having all the claimed features of applicant’s instant invention, specifically including:	
A method for controlling a home appliance depending on a user position, the method comprising: 
“determining a position of a smartphone of a user;
transmitting positional information on the determined position from the smartphone to a remote server;
judging from the positional information whether the determined position is within or outside a predefined home zone surrounding the home appliance;
generating a control signal dependent on whether the determined position is judged to be within or outside the home zone;
transmitting the control signal to a control device configured to control the home appliance;
modifying the determined position based on the positional information indicating a jump from a directly preceding determined position within the home zone to a non-neighboring zone, 
	wherein modifying includes one of: reclassifying the determined position to be within the home zone, or ignoring the determined position, and
	wherein the jump indicates that the determined position lies in the non-neighboring zone such that the determined position is erroneously determined in the non-neighboring zone.”

Claims 4, 6-9, 12-13 are allowed based on their dependencies on claim 1.

Claims 10 and 14:
Claim 10:
	Regarding the previously presented claim 10, Quam et al. (US20150163631A1) and Kirmse et al. (US20130345965A1) [hereinafter Kirmse] disclose all the elements of previously presented claim 10 as described in the previous office action mailed on 02/11/2021.
	However, regarding the amended claim 10 as amended by the examiner’s amendments, none of the Quam et al. (US20150163631A1), Dutcher et al. (US20130180468A1), Lyman et al. (US20150309483A1), Sugla (US20100141432A1), Taylor et al. (US20090009397A1), Kirmse et al. (US20130345965A1), Meredith et. al. (US20150310490A1), Yocam (US20170048665A1), or Hung et. al. (US20110279323A1) taken either alone or in obvious combination disclose, A system, having all the claimed features of applicant’s instant invention, specifically including:	
A system for controlling a home appliance depending on a user position, the system comprising: 
“a remote server configured to:

generate a control signal dependent on whether the determined position is judged to be within or outside the home zone;
transmit the control signal to a control device for controlling the home appliance; and
modify the determined position based on the positional information indicating a jump from a directly preceding determined position within the home zone to a non-neighboring zone, 
	wherein modifying includes one of: reclassifying the determined position to be within the home zone, or ignoring the determined position, and 
	wherein the jump indicates that the determined position lies in the non-neighboring zone such that the determined position is erroneously determined in the non-neighboring zone.”

Claim 14 is allowed based on its dependency on claim 10.
It is for these reasons that applicant's invention defines over the prior art of the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116